Filed 10/1/15 In re A.B. CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


In re A.B. et al., Persons Coming Under the                          B261472
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. DK07747)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

OCTAVIO B.,

         Defendant and Appellant.

         APPEAL from an order of the Superior Court of Los Angeles County.
Philip L. Soto, Judge. Affirmed.
         Jack A. Love, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Mary C. Wickham, Interim County Counsel, Dawyn R. Harrison, Assistant
County Counsel, and Jessica Paulson-Duffy, Deputy County Counsel, for Plaintiff and
Respondent.
         No appearance for Minors.
                                                       ******
       Tina B. (mother) had methamphetamines, a digital scale, empty baggies, and two
glass pipes in her car along with four of her five children. The Department sought to
exercise dependency jurisdiction over all five children on the basis of mother’s drug use,
Octavio B.’s (father) failure to protect the children from mother’s drug use, and the
unsanitary condition of their home. Father argues that the juvenile court’s findings
against him are not supported by substantial evidence. We are unpersuaded, and affirm.
                     FACTUAL AND PROCEDURAL HISTORY
       Mother and father have five children—A.B. (born 2000), V.B. (born 2002), E.B.
(born 2004), S.B. (born 2009), and M.B (born 2012).
       In late September 2014, while father was in the hospital with acute heart failure
brought on by diabetes, mother drove a car containing vials of methamphetamine, a
digital scale, empty baggies, and nearly $3,000 in cash, while under the influence of
methamphetamine. Her four youngest children were in the car with her.
       After the Los Angeles County Department of Children and Family Services
(Department) took custody of the children, Department personnel visited the family
home; it was surrounded by broken glass, trash, scrap metal and dog feces. In the months
leading up to mother’s arrest for drug possession, father initially stated that he “had
suspicions” mother might be using drugs given her open sores and unusual behavior, but
he later disclaimed any awareness she was actually using drugs. He also knew that drug
users were staying in and around the house. During that same time frame, school
personnel had noticed the children’s lack of hygiene, the middle child made wheezing
noises when he spoke, and the youngest child had spent two weeks in a hospital after
surgery for a lymph node infection.
       The Department filed a petition asking the juvenile court to assert dependency
jurisdiction over all five children under Welfare and Institutions Code section 300,




                                              2
                    1
subdivision (b)(1), on three grounds—namely, that the children were placed at
substantial risk of serious physical harm (1) due to mother’s “inability . . . to provide
regular care . . . due to [her] . . . substance abuse”; (2) due to father’s “negligent
failure . . . to adequately supervise or protect the children from the conduct of [mother]”;
and (3) due to mother and father’s “negligent failure . . . to provide the child[ren] with
adequate food, clothing, [and] shelter . . . .”
       The juvenile court sustained the Department’s petition on all three grounds. As to
father, the court did not find father’s proclaimed ignorance of mother’s drug use to be
dispositive, noting that he “was either seeing life through rose-colored glasses or
incredibly duped by the mother.” Specifically, the court “found [father] should have
known or reasonably should have known of the mother’s drug use.” The court removed
the children from both parents’ custody, but ordered father to work with the Department
to develop a plan allowing him to regain custody by moving into the paternal
grandmother’s home.
       Father timely appeals.
                                        DISCUSSION
       Father challenges the sufficiency of the evidence supporting each of the findings
               2
against him.

       The Department urges that the jurisdictional findings against mother are sufficient
to uphold the juvenile court’s dependency jurisdiction over the children, and that we need
not reach father’s challenges. To some extent, the Department is correct. (In re D.P.
(2014) 225 Cal.App.4th 898, 902 (D.P.) [“‘As long as there is one unassailable

1     All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.

2      Father also challenged the court’s dispositional order, but we have taken judicial
notice of the fact that the juvenile court placed the children back with father at the
paternal grandmother’s home. The parties agree that this issue is now moot.
                                               3
jurisdictional finding, it is immaterial that another might be inappropriate’”], quoting In
Ashley B. (2011) 202 Cal.App.4th 968, 979.) However, we may still review a finding if
that finding would be prejudicial to the appellant (D.P., at p. 902), such as when that
finding “serves as the basis for dispositional orders that are also challenged on appeal” or
when that finding “could potentially impact current or future dependency proceedings”
(In re Drake M. (2012) 211 Cal.App.4th 754, 762-763). Here, the findings against father
are prejudicial to him because they are “the difference between [him] being an
‘offending’ parent versus a ‘non-offending’ parent.” (Ibid.)
       In evaluating father’s challenges, our task is simply to “determine if substantial
evidence, contradicted or uncontradicted, supports” the juvenile court’s findings. (In re
I.J. (2013) 56 Cal.4th 766, 773.) We undertake this task by considering the record as a
whole, resolving all conflicts and drawing all reasonable inferences in support of those
findings. (In re Lana S. (2012) 207 Cal.App.4th 94, 103.) We are not allowed to
reweigh the evidence ourselves. (Ibid.)
I.     Failure to Protect Children from Mother’s Substance Abuse
       To sustain a finding of dependency jurisdiction under section 300, subdivision
(b)(1), the juvenile court must find: “(1) neglectful conduct . . . by a parent in one of the
specified forms, (2) causation, and (3) serious physical harm to the child, or a substantial
risk of such harm.” (In re Rebecca C. (2014) 228 Cal.App.4th 720, 724-725.) Father
argues that the evidence does not establish (1) that he was negligent because he was
unaware of mother’s drug use or (2) that children were at substantial risk of serious
physical harm.
       We reject both arguments. The evidence indicates that mother started acting
differently in the months prior to her arrest, had visible open sores, and invited drug users
to her home as house guests and visitors. Indeed, father initially admitted that he “had
suspicions” that mother was using drugs. Although father later recanted that admission,
his denial of actual knowledge of her drug use—as well as the fact that other people who

                                              4
saw mother less often also did not know of her drug use—is irrelevant; what matters is
what a reasonable person in father’s situation would have suspected. The juvenile court
had ample evidence upon which to conclude that father “should have known” about
mother’s drug use and that his ignorance was the unreasonable product of “seeing life
through rose-colored glasses.”
       The record also supports the juvenile court’s finding that the children were at
substantial risk of serious physical harm. It is well settled that allowing children to be in
proximity to drugs and drug paraphernalia places them at substantial risk of serious
physical harm. (E.g., People v. Perez (2008) 164 Cal.App.4th 1462, 1473 [so holding].)
To be sure, father was in the hospital on the day mother drove the children around town
with a car full of methamphetamine and money. But he had (or should have) harbored
suspicions for months before that day, and his failure to act on those suspicions placed
the children at risk.
II.    Failure to Protect Children from a Dirty House
       Dependency jurisdiction may also be invoked due to a dirty home that places a
child at substantial risk of serious physical harm, but only if the unsanitary conditions
give rise to “ill effects” or a risk of such effects. (See In re Paul E. (1995) 39
Cal.App.4th 996, 1005 (Paul E.) [“chronic messiness by itself and apart from any
unsanitary conditions or resulting illness or accident, is just not clear and convincing
evidence of a substantial risk of harm”], italics omitted.) Courts must therefore
“distinguish[] between a loving-but-dirty-home case and a case of real neglect.” (Id. at
p. 1005, fn. 8.) Jurisdiction lies if the messy home results in a child’s malnourishment,
sleep deprivation or illness. (See In re Jeanette S. (1979) 94 Cal.App.3d 52, 58-59 [child
in filthy home lacked a place to sleep, never ate breakfast, and wore clothes soiled with
urine; jurisdiction proper]; In re Susan M. (1975) 53 Cal.App.3d 300, 306 [child in filthy
home was malnourished, “tremendously dehydrated,” “severely anemic, somewhat
cyanotic and inflicted with bronchiolitis”; jurisdiction proper].)

                                              5
       This is a close case. The evidence of “ill effects” is limited to reports that some of
the children had bad hygiene at school, to the middle child’s respiratory difficulty, and to
the youngest child’s lymph node infection, which prompted a two-week hospital stay.
Although the record does not contain evidence specifically tying the children’s illnesses
to the lack of hygiene, the juvenile court could reasonably have drawn an inference of
causal connection; such an inference is not one we may gainsay on appeal. We therefore
sustain dependency jurisdiction on this ground as well.
                                      DISPOSITION
       We affirm the juvenile court’s jurisdictional findings.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.

                                                          _______________________, J.
                                                                HOFFSTADT


We concur:

____________________________, P.J.
           BOREN


____________________________, J.
      ASHMANN-GERST




                                              6